             Case 5:17-cr-00603-BLF Document 114 Filed 08/28/20 Page 1 of 2



 1   Ted W. Cassman (Cal. Bar 98932)         Leland B. Altschuler (CA SBN 81459)
     Laurel Headley (Cal. Bar 152306)        LAW OFFICES OF LELAND B.
 2   ARGUEDAS, CASSMAN, HEADLEY &            ALTSCHULER
 3   GOLDMAN LLP                             1580 Cañada Lane
     803 Hearst Avenue                       Woodside, CA 94062
 4   Berkeley, CA 94710                      Telephone: (650) 328-7917
     Telephone:    (510) 845-3000            Facsimile: (650) 989-4200
 5
     Facsimile:    (510) 845-3003            Counsel for Defendant
 6   Counsel for Defendant                   DONALD OLGADO
     LIANG CHEN
 7
     Daniel Olmos (CA SBN 235319)            Bruce C. Funk (CA SBN 122340)
 8
     Evan C. Greenberg (CA SBN 271356)       LAW OFFICE OF BRUCE C. FUNK
 9   NOLAN BARTON & OLMOS, LLP               46 W. Santa Clara Street
     600 University Avenue                   San Jose, CA 95113
10   Palo Alto, CA 94301                     Telephone: (408) 280-6488
11   Telephone: (650) 326-2980               Facsimile: (408) 286-3139
     Facsimile: 650-326-9704                 Counsel for Defendant
12   Counsel for Defendant                   ROBERT EWALD
     WEI-YUNG HSU
13
14                           UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN JOSE DIVISION
17
     UNITED STATES,                           Case No. CR 17-00603 BLF
18
           Plaintiff,
19                                            NOTICE OF MOTION AND MOTION TO
20   vs.                                      SUPPRESS EVIDENCE SEIZED DURING
                                              EXECUTION OF SEARCH WARRANTS
21   LIANG CHEN,                              FOR (1) LACK OF PROBABLE CAUSE,
     DONALD OLGADO,                           (2) LACK OF PARTICULARITY, (3)
22
     WEI-YUNG HSU, and                        OVERBREADTH AND (4) FRANKS
23   ROBERT EWALD                             VIOLATIONS; REQUEST FOR
                                              EVIDENTIARY HEARING
24         Defendants.
                                              Date: October 23, 2020
25
                                              Time: 9:00 a.m.
26                                            Dept.: Courtroom No. 3

27
28
               Case 5:17-cr-00603-BLF Document 114 Filed 08/28/20 Page 2 of 2



 1   TO THIS HONORABLE COURT, THE CLERK, AND GOVERNMENT COUNSEL:
 2
             PLEASE TAKE NOTICE that on October 23, 2020, at 9:00 A.M., or as soon thereafter as
 3
     this matter may be heard, Defendants Liang Chen, Donald Olgado and Robert Ewald will and
 4
     hereby do respectfully move this Court for an Order suppressing all evidence, observations,
 5
 6 testimony, and things obtained as a result of (1) the execution of a search warrant at the residence
 7 of Mr. Olgado on March 12, 2013, and (2) the execution of a search warrant for the personal
 8
     email accounts of Mr. Chen (liangchen15155@gmail.com), Mr. Olgado (donald83@gmail.com),
 9
     and Mr. Ewald (rewald79@gmail.com) on March 11, 2013.
10
11           The motion is made on the grounds that said warrants issued without probable cause, that

12 probable cause was vitiated by deliberate and/or reckless misrepresentations of material fact, and
13 that the warrants were overbroad and lacked sufficient particularity, all in violation of Defendants’
14
     Fourth Amendment rights to be free of unreasonable searches and seizures.
15
             Defendants request an evidentiary hearing on these claims.
16
17           The motion is based upon the accompanying Memorandum of Points and Authorities, the

18   Declaration of Leland B. Altschuler, Declaration of Bruce C. Funk, the Declaration of Donald
19   Olgado, the pleadings and papers filed in this Matter, the warrant and affidavit in Misc. No. 13-
20
     70256 PSG, and on such other argument and evidence as may be presented during the hearing on
21
     this matter.
22
23   Dated: August 28, 2020                       Respectfully submitted,

24                                                ARGUEDAS, CASSMAN, HEADLEY &
                                                  GOLDMAN LLP
25
26
                                                  By: /s/ Ted W. Cassman
27                                                Ted W. Cassman
                                                  Attorneys for Defendant
28
                                                  Liang Chen




     U.S. v. Chen et al., No. 17-CR-00603 BLF        1                        Notice of Motion to Suppress
